Citation Nr: 1300790	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 10, 2008, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned a 30 percent rating effective from April 10, 2008 (the date of the claim).

In a February 2011 rating decision, the RO increased the rating to 50 percent effective from April 10, 2008.  As this does not represent a complete grant of benefits, the issue remains on appeal.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disability has rendered him unemployable.  Indeed, the record shows that the Veteran is currently working part-time as a paralegal.  As such, Rice is inapplicable to this case.


FINDINGS OF FACT

1.  Throughout the entire period under appellate review, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  The Veteran did not file a formal or informal claim for entitlement to service connection for his service-connected PTSD prior to April 10, 2008.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2012).

2.  The criteria for an effective date prior to April 10, 2008, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the effective date, and initial evaluation following the grant of service connection for such disability.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records, to include records uploaded in his Virtual VA electronic file, for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence that is necessary for a fair adjudication with respect to the Veteran's claims.  While the Veteran receives disability benefits from the Social Security Administration (SSA), he has indicated that such benefits are for his non-service-connected cardiac disease.  As such, there is no need to obtain any SSA records, as there is no indication that they are relevant to the issue on appeal or have reasonable possibility of helping to substantiate the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Also, the Veteran was afforded a VA examination in June 2010.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the disability symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his disability symptoms have materially increased in severity since the 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased rating

The Veteran contends that an initial disability rating in excess of 50 percent is warranted for his PTSD.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2008.  

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Code 9411.  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  
Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology since the date of the award of service connection (from April 2008) does not meet the criteria for assignment of the next-higher 70 percent rating.

The pertinent evidence of record includes July 2008 to October 2008 VA treatment records that show ongoing treatment for PTSD.  In these records the Veteran denied suicidal and/or homicidal ideation, continuous panic attacks, and delusions/hallucinations.  He further denied ritualistic behaviors.  He was well-groomed and his speech was normal in volume and rate.  The Veteran also reported that he has 5 grown children who he maintained contact with.  Such records reveal symptoms including anxiety, poor sleep, nightmares, and depression.  He also had some social phobia.  

In his March 2009 notice of disagreement, the Veteran reported that he has consistent depression, anxiety, suspiciousness, panic attacks, sleep impairment, and mild memory loss.

On June 2010 VA examination, the Veteran reported intense nightmares regarding his in-service traumatic events.  He had a decreased interest in activities that he used to enjoy.  His concentration was poor and he would lose his train of thought easily, which impacted his employment as a paralegal.  He was easily bothered by loud noises and stayed inside with the doors locked when it got dark at night.  He denied having any weapons.  The Veteran indicated that he avoided people and had not made any new friends.  He reported that he has a son that he kept in contact with.  He also reported a history of violence and assaultiveness prior to 2007.  He denied a history of prior suicide attempts.  

Upon mental status evaluation, the Veteran was neatly dressed.  He was able to communicate and there is no impairment of this thought processes or communications.  He denied delusions or hallucinations and exhibited good eye contact.  There was no inappropriate behavior.  The Veteran had no suicidal or homicidal thoughts and he was able to maintain his personal hygiene, as well as other activities of daily living.  The Veteran's orientation was interfered with, however, it was noted that this was due to his stroke, which also affected his memory.  The Veteran's speech was normal in rate and duration.  He denied panic attacks or impaired impulse control and reported that his sleep was impaired, which interfered greatly with his activities.  PTSD with depressive features was diagnosed.  The GAF score was 45.

In light of the above evidence, assignment of the next-higher 70 percent rating is not warranted here.  Indeed, the Veteran's symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, the Board notes that the Veteran's speech and thought processes were normal.  While there was some noted interference with orientation, this was attributed to his non-service connected stroke.  Additionally, he was consistently shown to have good hygiene and personal appearance.  Moreover, the VA examination results and VA treatment records show no indication of obsessional rituals which interfere with routine activities.  In this regard, the June 2010 VA examination does note that the Veteran stayed indoors when it was dark and made sure that the doors were locked.  However, there is no showing that such behavior had any social or occupational impact.  In this regard, the Veteran was employed, either full or part-time throughout the majority of the rating period on appeal.  Additionally, he generally reported having continued contact with at least one of his children.  

In finding against assignment of the next-higher 70 percent rating, the Board also acknowledges the Veteran's denial of auditory and visual hallucinations, the presence of delusions, and suicidal and homicidal ideation.  The evidence also fails to show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  In this regard, the Veteran has reported a history of panic attacks, but he had not described near-continuous panic.  Records throughout the appeal period, including the VA examination results show that he was able to function independently, appropriately, and effectively.  Additionally, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  While he reported that he would quickly become angry and agitated, he denied any periods of violence since 2007.  

The evidence also fails to show difficulty in adapting to stressful circumstances, including work or work-like setting.  To the contrary, the Veteran still works as a paralegal preparing documents, albeit part-time.  Moreover, the evidence shows that his symptoms did not cause an inability to establish and maintain effective relationships.  Rather, he reported having contact with at least one of his children.  

Additionally, while the Veteran has reported serious concentration and memory problems, treatment reports and evaluations document his memory loss as no more than moderate.  Thus, assignment of a higher evaluation throughout the rating period on appeal is not warranted on this basis.

The Board has also considered the GAF score assigned during the period under review.  In this case, as shown, the one documented GAF score during the period in question was 45, which indicate serious symptoms; or any serious impairment in social, occupational, or school functioning, or some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, the Board observes that the Veteran's PTSD symptoms are shown to not be productive of symptoms that would be reflective of the criteria for a higher 70 percent rating under the VA rating schedule, as discussed in detail above.  See 38 C.F.R. § 4.118.  Thus, the GAF score assigned by the examiner appears to be unsupported by the Veteran's concurrent symptomatology.  Accordingly, a higher rating is not warranted on the basis of the GAF scores assigned during the appeal period.  Notably, such score is just one factor for consideration in evaluating a psychiatric disability.  

In conclusion, the Board finds that an initial evaluation in excess of 50 percent is not warranted for PTSD, as the overall evidence fails to show the degree of social and occupational impairment contemplated by the next-higher 70 percent rating.  

"Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate as the Veteran's PTSD symptomatology does not present an exceptional or unusual disability picture.  Although a schedular evaluation in excess of the presently-assigned 50 percent is provided for certain manifestations of PTSD, the presently-assigned 50 percent schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed in detail above.  Thus, the schedular criteria warranting a higher rating are not present in this case.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  

Earlier Effective date
   
The Veteran contends that he is entitled to an effective date prior April 10, 2008, for the grant of service connection for PTSD granted in the December 2008 rating decision.  Specifically, he asserts that the effective date should be March 22, 2005, the day he was seen by VA and a mental disorder was diagnosed.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Veteran filed an informal claim for PTSD which was date-stamped as received by the RO on April 10, 2008.  The claims file does not show, and the Veteran does not assert, that he filed a claim for such benefits prior to this date.  Rather in his statements of record, the main assertion appears to be that an earlier effective date is warranted because VA treatment records document a mental disability on March 2005.  

The Board observes that prior to the April 10, 2008, claim, the Veteran had submitted a June 2007 application for pension.  Nothing in this claim indicates any intent on the part of the Veteran to apply for benefits for a psychiatric disability.  The RO denied the pension claim in a July 2007 determination.  On April 10, 2008, the RO received the Veteran's notice of disagreement with this determination, and included in his statement, the Veteran mentioned his "service connected mental disability" in which the RO construed as a claim for benefits.

After reviewing the totality of the evidence, the Board must find that the RO did not receive an application for compensation benefits prior to the claim submitted in April 2008.  The Board has considered the Veteran's VA treatment records.  There is nothing in these documents showing any intent on the part of the Veteran to seek service connection.  Moreover, although the Veteran sought treatment for his psychiatric disability at the VA beginning approximately in April 2005, there is nothing in the clinical records showing any intent to seek service connection for this disability.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  Again, there is nothing in the prior June 2007 statement to give any indication of any intent on part of the Veteran to file for compensation benefits.  VA is not required to conjure up issues not raised by the claimant.  Rather, a claim must identify the benefit sought.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  In sum, there is nothing in the record from the Veteran prior to April 2008 that may be reasonably construed as a claim of service connection for a psychiatric disability.  38 C.F.R. §§ 3.151(a), 3.155(a).  

The Board acknowledges the Veteran's assertions that VA treatment records document a mental disability in 2005.  Nevertheless, the pertinent regulations specifically state that the effective date should be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted; for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to April 10, 2005, for the granting of service connection PTSD.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than April 10, 2008.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date prior to April 10, 2008, for the grant of service connection for service-connected PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


